Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1

This AMENDMENT NO. 1 (this “Amendment No. 1”) dated as of September 11, 2017, by
and among WAYFAIR LLC, a limited liability company organized under the laws of
the State of Delaware (the “Borrower”); WAYFAIR INC., a corporation organized
under the laws of the State of Delaware (the “Parent”); CITIBANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) Swing Line
Lender and L/C Issuer, and the lenders party hereto, is entered into in
connection with the Credit Agreement, dated as of February 22, 2017 (as amended,
restated, amended and restated, supplemented or otherwise modified prior to the
date hereof, the “Credit Agreement”), among the Borrower, the Parent, the
lenders party thereto, the Swing Line Lender, the L/C Issuer and the
Administrative Agent.

The Borrower, the Parent, the Lenders, the Administrative Agent, the Swing Line
Lender and the L/C Issuer have agreed to certain amendments to the Credit
Agreement.

Now, therefore, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1 Definitions. Except as otherwise defined in this Amendment No. 1,
terms defined in the Credit Agreement are used herein as defined therein.

Section 2 Amendments to Credit Agreement. The following amendments to the Credit
Agreement shall take effect on the date hereof:

(a) References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”), and
references in the other Loan Documents to the “Credit Agreement” shall be deemed
to be references to the Credit Agreement as amended hereby.

(b) Definitions. Section 1.1 of the Credit Agreement shall be amended by
amending the following definitions and replacing them in their entirety with the
definitions set forth herein:

“Letter of Credit Commitment Amount” means, as of any date, $25,000,000, as such
amount is reduced from time to time in accordance with Section 2.3.

“Standby Letter of Credit Commitment Amount” means, as of any date, $25,000,000,
which is a sub-facility of the Letter of Credit Commitment and is a part of, and
not in addition to, the Letter of Credit Commitment.

(c) Amendment of Section 2.2(d). Section 2.2(d) of the Credit Agreement is
hereby amended to read in its entirety as follows:



--------------------------------------------------------------------------------

“(d) the aggregate principal amount of all Letter of Credit Outstandings
(i) associated with commercial Letters of Credit would exceed the Commercial
Letter of Credit Commitment Amount or (ii) associated with standby Letters of
Credit would exceed the Standby Letter of Credit Commitment Amount.”

(d) Amendment of Section 2.3.2. Section 2.3.2 of the Credit Agreement is hereby
amended to read in its entirety as follows:

“2.3.2 [Reserved].”

(e) Amendment of Section 3.1.2(b). Section 3.1.2(b) of the Credit Agreement is
hereby amended to read in its entirety as follows:

“(b) Mandatory Prepayment from Permitted Convertible Indebtedness. Upon the
incurrence or issuance by the Parent of any Indebtedness pursuant to
Section 8.2(h), the Borrower shall, or shall cause the Parent to, promptly
prepay the principal amount of the Revolving Loans in an amount equal to 100% of
the principal amount of such Indebtedness in the manner set forth in
Section 3.1.3 (without a requirement to Cash Collateralize Letters of Credit
Outstandings).”

Section 3 Conditions of Effectiveness. This Amendment No. 1 shall become
effective as of the date upon which the Administrative Agent shall have received
counterparts of this Amendment No. 1 executed by the Parent, the Borrower and
the Lenders (the “Amendment Effective Date”).

Section 4 Reserved.

Section 5 Loan Documents. Except as herein provided, the Loan Documents shall
remain unchanged and in full force and effect. This Amendment No. 1 is a Loan
Document under the Credit Agreement and shall be construed in accordance with
the Credit Agreement.

Section 6 Miscellaneous. This Amendment No. 1 may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page of this Amendment No. 1 by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Amendment No. 1. This Amendment No. 1 and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Amendment No. 1 and
the transactions contemplated hereby and under any Loan Document shall each be
governed by, and each be construed in accordance with, the laws of the State of
New York. This Amendment No. 1 and each other Loan Document constitute the
entire understanding among the parties hereto with respect to the subject matter
hereof and supersede any prior agreements, written or oral, with respect
thereto.

 

-2-



--------------------------------------------------------------------------------

Section 7 Jurisdiction; Etc. Each Loan Party irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent or any other Lender Party or any
related party of the foregoing in any way relating to this Amendment No. 1 or
any other Loan Document or the transactions relating hereto or thereto, in any
forum other than the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York state court or, to the fullest
extent permitted by applicable Law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law. Nothing in this Amendment No. 1
or in any other Loan Document shall affect any right that the Administrative
Agent or any other Lender Party may otherwise have to bring any action or
proceeding relating to this Amendment No. 1 or any other Loan Document against
each Loan Party or its properties in the courts of any jurisdiction. Each Loan
Party irrevocably and unconditionally waives, to the fullest extent permitted by
applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Amendment
No. 1 or any other Loan Document in any court referred to in this Section 7.
Each Loan Party hereby irrevocably waives, to the fullest extent permitted by
applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

[Signature Page Follows]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

BORROWER: WAYFAIR LLC By:  

/s/ Michael Fleisher

  Name: Michael Fleisher   Title: Chief Financial Officer

 

PARENT: WAYFAIR INC. By:  

/s/ Michael Fleisher

  Name: Michael Fleisher   Title: Chief Financial Officer

[Signature Page - Amendment No.1]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer

By:  

/s/ Michael Berry

Name:   Michael Berry Title:   Senior Vice President

[Signature Page - Amendment No.1]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Lender

By:

Name:

Title:

 

/s/ Michael Berry

Michael Berry

Senior Vice President

[Signature Page - Amendment No.1]



--------------------------------------------------------------------------------

SILICON VALLEY BANK,

as Lender

By:  

/s/ Kristy Vlahos

Name:   Kristy Vlahos Title:   Director

[Signature Page - Amendment No.1]